 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe UAW contends that the question of the inclusion or exclusionof "in-plant trainees" has at all times been subject to doubt, and thattherefore their status is a proper subject for a motion to clarify cer-tification.We do not agree. As noted above, North Haven em-ployees in an identical trainee status, temporarily undergoing trainingat another location, were considered ineligible to vote at the time ofthe original elections.There is no evidence that, prior to contractnegotiations in 1957 and 1958, UAW considered trainees to be in-eluded in the unit, or attempted to represent them. In fact, the evi-dence is to the contrary, insofar as trainees ceased paying dues toUAW when transferred into the training program.Moreover, thewages and conditions of employment for trainees are apparently notcovered by the collective-bargaining agreements negotiated by UAW.On these facts, and the entire record, we conclude that in-planttrainees were not included in the stipulated and Board-certified unit,and have not at any time since the Board certification been includedin the bargaining unit represented by UAW.Accordingly, a motionto clarify certification is not the proper method for adding the ex-cluded category to the existing unit.UAW should rather have fileda representation petition requesting a secret ballot among the in-planttrainees, to determine whether they desire to be added to the presentunit of production and maintenance employees.'We shall, therefore,deny UAW's motion requesting clarification of the certification.[The Board denied the motion.]sGeneral Motors Corporation,117 NLRB 750;GeneralElectric Company,119 NLRB1233.See alsoEthyl Corporation,118 NLRB 1369, footnote 2.John S. Swift Company,Inc.andLocal No. 4, AmalgamatedLithographers of America,AFL-CIO.Case No. 13-CA-2445.August 10, 1959DECISION AND ORDEROn November 7, 1958, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record in124 NLRB No. 46. JOHN S. SWIFT COMPANY, INC.395this case,and hereby adopts the findings, conclusions,and recommen-dations of the Trial Examiner only to the extent they are consistentwithour decision herein.The Alleged Violations of Section 8(a) (5)1.We do not agree with the Trial Examiner's finding that the Re-spondent violated Section 8(a) (5) and (1) of the Act by refusing tobargain with the. Union in the certified unit regarding a health andwelfare plan.The Union sought to institute its own health and welfare plan in thecertified unit.This unit comprised only a portion of the employeesat the Respondent's Chicago plant, and it was the Employer's posi-tion throughout the negotiations that it would make no changes inits existing, companywide plan embracing several plants.None-theless, in the negotiations, the Respondent discussed the health andwelfare issue with representatives of the Union on many occasions,beginning with the bargaining session on July 30, 1956, and continu-ing at least until February 1957. Thus, as we find, the Respondentand the Union bargained on the subject of health and welfare atmeetings extending over 7 months and, aside from failing to furnish'certain requested data,' there is no evidence that the Respondent en-gaged in bad-faith bargaining during these negotiations. Indeed, itappears that, in the course of negotiations, the Respondent and theUnion had come to agreement on virtually every major bargainingitem excepting health and welfare. Section 8 (d) of the statute ex=plicitly states that the obligation to bargain in good faith "does notcompel either party to agree to a proposal or require the making of aconcession."We are of the opinion that, in the circumstances here,the Respondent's refusal to make changes in its existing health andwelfare plan was not a violation of its duty to bargain collectivelyunder Section 8(a) (5).Accordingly, we shall dismiss this allegationof the complaint.2.We do not adopt the Trial Examiner's finding that the Respond-ent acted in bad faith by failing to meet with the Union duringDecember 1956 and January 1957. Following a series of meetings inJuly, August, and September, 1956, Respondent's attorney went onvacation.Nothing further was done by either party until the middleofDecember, when union representative Spolinholtz telephonediWe adopt the Trial Examiner'sfinding that the Respondent violated Section 8(a) (5)and (1) by refusing to furnish certain wage data requested by the Union.N.L.R.B. v.F.W. Woolworth Co.,352 U.S. 938,reversing 235 F. 2d 319(C.A. 9).We also agreethat the'Respondent unlawfully failed to furnish the Union with a breakdown as to thecost of its existing health and welfare plan in the certified unit. SeeStowe-Woodward,Inc.,123 NLRB 287;Phelps Dodge Copper Products Corporation,101 NLRB 360. Evenassumingarguendothat the requested health and welfare information was not immedi-ately,available,we are convincedon the record facts that the Respondent made noreasonably diligent effort to obtain it. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's vice president, Jones, to arrange a meeting.AlthoughJones at first refused, on grounds that the Respondent would notchange its position on health and welfare, he finally agreed to speakwith Respondent's president, Swift, about arranging a meeting be-tween Christmas and New Year's.When Jones failed to call back,Spohnholtz telephoned him on January 10. Jones then agreed toarrange a meeting, which was held on February 18. In view of thebrevity of the Christmas-New Year's lapse, and the entire record, wefind the evidence insufficient to establish this alleged violation 2The Alleged Violations of Section 8(a) (3)33.On February 25, 1957, in a conversation with Spohnholtz, VicePresident Jones reaffirmed the Respondent's refusal to change itshealth and welfare plan.The following day, the lithographic pro-duction employees held a meeting during their lunch hour, ,and agreednot to work any overtime "to show the company they were seriousabout wanting a union contract," and to get more security because offirings that had been taking place.The Respondent was informed ofthis decision.On the morning of March 11, Jones told the Respondent's super-visors to ask employees in the lithographic production department towork overtime that night.The record shows that, on previous occa-sions, employees who were requested to work overtime normally didso, in the absence of a valid personal excuse.On the morning ofMarch 11, all who were asked refused.Shortly before quitting time,,Jones and Swift personally asked most of the employees againwhether they would work overtime.As each answered "no," Jonesread him the following prepared statement:You are dismissed from the company for refusing to obeyorders and comply with the company's policies.You will beconsidered for reemployment when you agree to comply with theorders and policies of the management.If you should like to speak with me or Mr. Swift after 4:00P.M. we shall be available.Each employee was then handed his check, and left the building.We disagree with the Trial Examiner's finding that the Respondentviolated Section 8(a) (3) and (1) by its discharge of these employeeson March 11.There is no evidence that the Respondent did not actu-ally need the requested work on that date.The lithographic produc-tion employees had frequently worked overtime 'in the past, and werespecifically told on this occasion they would be considered for reem-2 SeeValleyCity Furniture Co.,110 NLRB 1589, 1591,enfd. 230 F.2d 947 (C.A. 6).We agreewith-the TrialExaminer,for the reasonsstated byhim, that the Respondentdiscriminatorily dischargedAndrew Pochon January 3.We also adopt the TrialExaminer's dismissal as to employee Blumberg,to which moexceptions were filed. JOHN S. SWIFT COMPANY, INC.397ployment when they agreed to comply withmanagementorders.Wefind no basis in thisrecord for the distinction drawn by the TrialExaminer-that the employees were not "ordered," but were merely"requested," to work overtime.It is quiteclearthat the Respondent'sintention was to order them, under pain of discharge, to work over-time,and the employees could not have understood it otherwise in thecontext of the statement which was read at the time of their termi-nation.The employees' refusal to work overtime on March 11 con-stituted an attempt to work on terms prescribed solely by themselves.The Board and the courts have squarely held that sucha refusal towork provides the employer with valid ground for discharge.Wefind, therefore, contrary to the Trial Examiner, that the 20 litho-graphic production employees were discharged on March 11 for justcause.Accordingly, we shall dismiss the complaintas to theseemployees.4.We agree with the TrialExaminerthat the Respondent violatedSection8 (a) (3) and(1)by discharging employees Heidenbluth,Tarczynski, Goranson, Bennett, and Jurewicz on March 12.Goranson,an engraver,was not asked to work overtime on March11.Heidenbluth and Tarczynski, who were pressmen's helpers, wereapproached by Jones and Swift on that date with the prepared state-ment.When they indicated they were not union members, Swift toldthem to report for work the next day.The following morning, on March 12, upon approaching the plant,Heidenbluth and Tarczynski encountered the picket line formed by thedischarged employees.As they testified, they decided not to cross thepicket line, and entered the plant to inform Jones of their decision.Unable to persuade them to change their minds, Jones told Heiden-bluth and Tarczynski to return in a half hour to pick up their checks.Goranson similarly informed the Respondent of his decision not tocross the picket line, and was told by president Swift : "Well, then youare through.Mr. Jones, give him his check."We find, consistent with settled precedent, that Heidenbluth,Tarczynski, and Goranson, in refusing to cross the picket line of thedischarged employees, were engaged in a strike or concerted activitywithin the broad protection expressly afforded in Sections 7 and 13of the Act.5As has been held, Section 7 embraces the right of em-ployees concertedly to quit work "in protest over the treatment of acoemployee, or supporting him in any other grievance connected with4 C. G. Conn, Ltd. V. N.L.R.B.,108 F. 2d 390 (C.A.7) ; N.L.R.B. v. Mt. Clemens Pot-tery Company,147 F. 2d 262(C.A. 6) ; L. W. Scott d/b/a Scott Paper Box Company,81 NLRB'535, 546-548;Valley City Furniture Co, supra,at pp. 1592-1596.5E.g.,N.L.R.B. v. Globe Wireless, Ltd.,193 F. 2d 748 (C.A. 9), enfg. 88 NLRB 1262;N.L.R.B. v. J. I. Case Company, Bettendorf Works,198 F. 2d 919 (C.A. 8), enfg. 95NLRB 47, cent. denied 345 U.S. 917;Summit Mining Corporation,119 NLRB 1668, 1672-1673, enfd. 260 F. 2d 894 (C.A. 3) ;Vernon T. Mercer,119 NLRB 673, 674-675;ColonialFashions,Incorporated,110 NLRB 1197,1203,See alsoN.L.R.B. v. PeterCailler Kohler Swiss Chocolates Company, Inc.,130 F. 2d 503(C.A. 2). 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis work or his employer's conduct." 6We have found that the 20employees who refused to work overtime were discharged for cause.They were already discharged, and not engaging in a partial stoppage,or any unlawful conduct, when Heidenbluth, Tarczynski, andGoranson refused to cross their picket line.Heidenbluth, Tarczyn-ski, and Goranson had not refused to work overtime,' nor is there anyreason to find that the March 12 strike was, directly or indirectly,.such a refusal. It was not a partial strike, slowdown, sitdown, orany form of unlawful conduct, but was, clearly, a full-time workstoppage protected under the Act.'We reject the Respondent's contention that it did not dischargeHeidenbluth, Tarczynski, and Goranson by giving them their checkson March 12.Heidenbluth and Tarczynski were told to "pick uptheir checks," and Goranson was told specifically he was "through."The inference of discharge drawn by the Trial Examiner, we find,is reasonable.9. Accordingly, we conclude that the Respondent dis-charged Heidenbluth, Tarczynski, and Goranson for engaging in aprotected concerted activity, thereby violating Section 8(a) (3) and(1) of the Act.'°11'mployees Bennett and Jurewicz had joined the Union on March S.As artists, they were not asked to work overtime on March 11. On.March 12, upon seeing the picket line, they approached Jones andtold him they "belonged to the Union." Jones replied, "The girl willgive you your checks."We do not agree with the Trial Examiner'sconclusion that -the Respondent discharged Bennett and Jurewiczmerely because they announced they had joined the union. This an-nouncement of Bennett and Jurewicz cannot properly be consideredin vacua,apart from the background and surrounding circumstances.In the circumstances, it is reasonable, and we find, that Bennett andJurewicz intended to convey the message that they had decided toobserve the picket line, and the Respondent so construed their state-ment.We hold, therefore, that Bennett and Jurewicz were essentiallyin the same position as Heidenbluth, Tarczynski, and Goranson,. and9N.L.R.B. v. J. I. Case Co., id.at 922.'For example,as noted above,when approached by the Respondent on March 11,Heidenbluth and Tarczynski were quick to diassociate themselves from the refusal to workovertime.sWe cannot accept the strained view of our dissenting colleague,Member-Rodgers,which attempts to impute to these strikers conduct unlawful and offensive to the Act.As Member Rodgers himself points out, numerous cases hold that employees who strike toprotest the valid discharge of an insubordinate or inefficient fellow worker are pro-tected by Section 7,and are not themselves,because of the strike,deemed to be insub-ordinate or inefficient,and subject to discharge.The Section 8(b) (3) cases which heciteswe regard as quite inapposite,as they do not involve the legality of a full-timestrike, but only of harassing"strike-and-work" tactics.6 See, e.g.,Vernon T.Mercer, supra,at p. 692.10Id.at 674-675. JOHN S. SWIFT COMPANY, INC.399that they were unlawfully discharged for engaging in a protectedconcerted activity.llThe Alleged Independent Violations of Section 8 (a) (1)5.Employee Chmielowski testified that during his employmentinterview Jones stated he did not care to have his employees discussunion business on company property during working hours, and thatbreach of this rule would result in discharge.The Trial Examinerfound that, as the Respondent had no rule against talking generallyin the plant, and in view of other violations found by him, suchwarning independently violated Section 8 (a) (1).However, it iswell established that a rule regulating employee conduct andlimitedto working hoursis presumed valid, absent evidence of discriminatorymotivation.12The warning to Chmielowski was limited to workinghours, and we find insufficient evidence to show that the rule was dis-criminatorily motivated.13We therefore reverse the Trial Examineron this point.6.The Trial Examiner also found that the Respondent violatedSection 8(a) (1) by interrogating Goranson and Chmielowski at thetime each was interviewed for employment. Each was asked whetherhe was a union member; each said "no." However, Goranson was thentold "it wouldn't make any difference,, this company is an open shop,,but at the same time we do have union members working here-abouthalf of them." In view of the simultaneous assurance to Goransonthat his union affiliations would make no difference, we find no viola-tion in the Respondent's interrogation of Goranson.14As toChmielowski, we adopt the Trial Examiner's finding of unlawfulinterrogation.15THE REMEDYWe have found that employees Heidenbluth, Tarczynski, Goranson, Bennett, and Jurewicz were discharged for engaging in a pro-tected strike, in violation of Section 8 (a) (1) and (3) of the Act..The record shows that the aforementioned employees were on strikeat the time of discharge; it does not establish that they have given up"Although we reach the same conclusion as the Trial Examiner, thatthe alleged viola-tion was committed as to Bennett and Jurewicz,the effect of our finding,as described inthe section entitled"The Remedy,"is to deny them back pay while they are on strikeand before they make application for reinstatement.'2Republic Aviation Corporationv.N.L.R.B.,324 U.S. 793,803.See alsoPeytonPacking Company,Inc.,49 NLRB 828, 843, enfd.142 F. 2d 1009(C.A. 5), cert.denied323 U.S. 730.13SeePacemaker Corporation,120 NLRB 987;see alsoAtlas Boot Manufacturing Co.,Inc.,116 NLRB 565.14Nocona Boot Company,116 NLRB 1860, 1866 ;Lanthier Machine Works, 116NLRB1029, 1037.Cf.Blue Flash Empress, Inc.,109 NLRB 591.'6Member Jenkins would adopt the Trial.Examiner's finding of unlawful interrogation. as,to both Goranson and Clunielowski. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe strike and have made themselves available for reemployment.We shall, therefore, order that the Respondent, upon application,offer to Melvin Heidenbluth, Leonard Tarczynski, Ernst Goranson,Eugene Jurewicz, and Gordon Bennett reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, dismissing, if necessary, anyemployees hired after March 12, 1957, to replace the discharged em-ployees.If, after such dismissal, there are insufficient positions re-maining for these employees, the available positions shall be dis-tributed among them on the basis of seniority or such other non-discriminatory practice as may have heretofore been applied inconnection with a reduction in force in the Respondent's business.Those employees for whom no employment is immediately availableshall be placed on a preferential hiring list.We shall also order thatthe Respondent make whole these dischargees for any loss of pay theymay suffer by reason of the Respondent's refusal, if any, to reinstatethem upon request, by payment to each of them a sum of moneyequal to that which he normally would have earned as wages duringthe period from 5 days after the date on which he applies for rein-statement to the date of the Respondent's offer of reinstatement, suchloss to be computed in the manner set forth in F.W. Woolworth Co.,90 NLRB 289.16ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, John S. SwiftCompany, Inc., Chicago, Illinois, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Local No. 4, Amalgamated Li-thographers of America, AFL-CIO, or in any other labor organizationof its employees, by discharging or in any other manner discrimi-nating against employees in regard to hire or tenure of employmentor any term or condition of employment, except as permitted by theproviso to Section 8 (a) (3) of the Act.(b)Refusing to bargain collectively with the above-named labororganization, as the exclusive bargaining representative of the em-ployees in the appropriate unit, by refusing and failing to furnishsaid labor organization with (1) information regarding the names,job classifications, wage rates, and apprentice or journeyman statusof employees in the appropriate unit; and (2) information regardingthe Respondent's existing health and welfare program, including the"SeeBrunsCoalCompany,Inc., 108NLRB 590, 593;Morris Fishman & Song, Inc.,122 NLRB 1436. JOHN S. SWIFT COMPANY, INC.401cost to the Respondent of existing health and welfare benefits paid toemployees in the appropriate unit.The appropriate bargaining unit is: All lithographic productionemployees at the Respondent's Chicago, Illinois, plant, including off-set pressmen, offset pressmen helpers and feeders and their appren-tices, offset strippers, offset spotters and opaquers, offset cameramen,offset platemakers and apprentices and trainers, pasteup men, litho-graphic artists, film filer, and negative storage men, but excludinglithographic typists and stock handlers, office clerical employees,guards, professional employees, and supervisors as defined in the Act.(c) Interrogating applicants for employment concerning theirunion membership or activities, in a manner constituting interference,restraint, and coercion in violation of Section 8 (a) (1).(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage .in otherconcerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local No. 4, Amalga-mated Lithographers of America, AFL-CIO, by furnishing said labororganization with information regarding the names, job classifica-tions, 'wage rates, and apprentice or journeyman status of employeesin the appropriate unit; and information regarding the Respondent'sexisting health and welfare program, including the cost to the Re-spondent of existing health and welfare benefits paid to the employeesin the appropriate unit.(b)Offer to Andrew Poch immediate and full reinstatement tohis former. or substantially equivalent position, without prejudice tohis seniority or other rights and privileges previously enjoyed, andmake him whole for any loss of pay he may have suffered by reasonof the discrimination against him, in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy."(c)Upon application, offer to Melvin Heidenbluth, LeonardTarczynski, Ernst Goranson, Eugene Jurewicz, and Gordon Bennettreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges,in themannerset forth in the section of this Decision. and Order en-titled "The Remedy."525543-60--vol. 124--2? 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social-security pay-ment records, timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due and theright of reinstatement under the terms of this Order.(e)Post at its Chicago, Illinois, plant, copies of the notice attachedhereto marked "Appendix." 14 Copies of such notice, to be furnishedby the Regional Director for the Thirteenth Region, shall, after beingduly signed by Respondent's authorized representative, be posted bythe Respondent immediately upon receipt thereof, in conspicuousplaces including all places where notices to employees are customarilyposted, and maintained by it for at least 60 consecutive days there-after.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered., defaced, or covered by any other material.(f)Notify the Regional Director for the Thirteenth Region inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violations of the Act not specifically foundherein.MEMBER RODGERS, concurring in part and dissenting in part :I cannot agree that the Respondent violated Section 8(a) (3) ofthe Act by the discharge of the five employees who refused to crossthe picket line at the Respondent's plant.We have here a situation where employees were lawfully dischargedbecause they had refused to work overtime in support of the contractdemands of their union-conduct clearly interdicted by Section8(b) (3) of the Act.Insurance Agents' International Union, AFL-CIO (Prudential Insurance Company of America),119 NLRB 768;Amalgamated Lithographers of America, Local No. 2 (BuffaloEmployers' Group),124 NLRB 298. These. same employees; dis=charged for engaging in activities contrary to the policies of the Act,then established a picket line to protest their discharges.The fiveemployees here in question refused to cross the picket line and weredischarged by the Respondent for that refusal.Nevertheless, my col-leagues are now extending the protection of the Act to these five em-ployees who, in support of those who had violated the Act, refused tocross their picket line.The five employees who refused to cross the picket line were infull alliance with a group of employees who had engaged in unlawfulconduct.The natural implication of the majority decision in this caselv Inthe event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder." JOHN S. SWIFT COMPANY, INC.403is that employees who league themselves with those who engage in sit-down strikes, slowdowns, wildcat strikes, extension of rest periods,refusals to work overtime, and other harassing activities which havebeen held to "impair the process of collective bargaining that Con-gress intended not only to encourage but to protect," 18 are themselvesentitled to claim the protection of the Act they thus seek to undermine.I cannot agree to such a result. Cf.Pacific Telephone and TelegraphCompany,107 NLRB 1547, 1550-1551.19I also do not agree with the majority's finding that the interroga-tion of employee Chmielowski was violative of the Act. In my opinionthis single isolated instance of interrogation is not a violation withinthe meaning ofBlue Flash Express, Inc., 109NLRB 591.I otherwise concur in the findings and conclusions set forth in themajority opinion.MEMBER FANNING,concurring in .part and dissenting in part :While I concur with my colleagues of the majority in their disposi-tion of the other issues in the case, I disagree with their reversal ofthe Trial Examiner's finding that the Respondent unlawfully refusedto bargain with the Union on the subject of a health and welfareplan for the certified unit.As certified majority representative of lithographic production em-ployees at the Respondent's Chicago plant, Local No. 4 was entitledto bargain with the Respondent on the subject of a health and welfareplan for employees in the certifiedunit.20This is a mandatory subjectfor collective bargaining.Yet at the outset of negotiations, and at alltimes thereafter, the Respondent answered every proposal made bythe Union with the statement that its health and welfare program wascompanywide, i.e., embracing several plants, and that no changeswould be considered in the existing ' plan other than, possibly,companywide changes.graphic production employees at one of the Respondent's plants, itcould not bargain on a companywide basis.I am mindful of the provision in Section 8(d) that the bargainingobligation "does not compel either party to agree to a proposal orISInsurance Agents'International Union, AFL-CIO (Prudential Insurance Companyof America),119 NLRB 768,772, quoting fromPhelps Dodge Copper Products Corpo-ration,101 NLRB 360, 368."It is true that the Board,as is shown by the cases cited by the majority in footnote5,has held a strike; or refusal to cross a picket line,protected where the strike or refusalis in support of employees who have ultimately been found to have been validly dis-charged.for inefficiency,insubordination,or any other of a multitude of reasons relatingto the manner in which the discharged employee ' has performed his job. Ili such casesthe -Board has recognized the right of the employees'to band together in "mutual aidor protection:'in support of a discharged fellow employee.But in none of these caseshas the discharged: employee engaged in conduct offensive to our Act, or conduct taintedwith any semblance of illegality.2°W. W. Cross and Company, Inc.v,N.L.R.B.,174 F.2d 875(C.A. 1). See alsoInlandSteel Company,77 NLRB 1, enfd.170 F. 2d 247 (C.A. 7), cert.denied 336 U.S. 960. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire the making of a concession," but this is a proviso to the posi-tive command to the parties to bargain in good faith. In the presentcase, the Union was confronted with an existing health and welfareplan in whose formulation it had no voice. By entering negotiationswith a totally inflexible position, frozen in advance to certain condi-tions of employment established by it for nonunit employees, theRespondent effectively removed the subject of health and welfarefrom the bargaining table and foreclosed the Union from its legitimateinterest in this important part of the employees' compensation pack-age.Respondent's conduct does not, in my opinion, comport with therequirement ofa "bona fideeffort" and a willingness to explore com-mon grounds for agreement which is contemplated by the statutoryprovision for good-faith collective bargaining.21The clear importof such a tactic is to deny the bargaining representative the full recog-nition to which it is entitled, to hold in contempt the appropriateunit for which that representative is certified, and to impose uponthe unit employees wages and working conditions arrived at not asa result of the collective-bargaining process the Act contemplates,but as a result of the employer's own determination.In view of the above, and keeping in mind 22 that the Board hasfound the Respondent guilty of refusing to bargain in good faith byfailing to produce pertinent health and welfare data, a finding some-what incongruous, it seems to me, with its failure to find an 8 (a) (5)violation of the character discussed in this dissent, I would affirm theTrial Examiner on this issue.MEMBER BEAN took no part in the consideration of the above Deci-sionand Order.n SeePhelps Dodge Copper Products Corporation,101 NLRB 360,366; cf.N.L.R.B. v.Henry Mayer,d/b/a Cherokee Hosiery Mills,196 F. 2d 286,290 (C.A. 5).2' 'SeeReed&Prince Manufacturing Company,96 NLRB 850, enfd. 205 F. 2d 131 (C.A.1), cert. denied 346 U.S. 887.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Local No. 4, Amalga-mated Lithographers of America, AFL-CIO, or in any otherlabor organization of our employees, by discharging or in anyother manner discriminating against our employees in regard tohire or tenure of employment or.any term or condition of em-ployment, except as permitted by the proviso ^to Section 8(a) (3)of the Act. JOHN S. SWIFT COMPANY,INC.405WE WILL NOT refuse to bargain collectively with the above-named labor organization as the exclusive representative of allemployees in the bargaining unit described below,by refusing andfailing to furnish said labor organization with information re-garding the names,job classifications,wage rates,and apprenticeor journeyman status of employees in the unit described below ;and information regarding the Respondent's existing health andwelfare program, including the cost to the Respondent of existinghealth and welfare benefits paid to employees in the appropriateunit.The appropriate bargaining unit is: All lithographic produc-tion employees at our Chicago,Illinois,plant, including offsetpressmen, offset pressmen helpers and feeders and their appren-tices, offset strippers,offset spotters and opaquers,offset camera-men, offset platemakers and apprentices and trainees, pasteupmen, lithographic artists, film filer and negative storage men, butexcluding lithographic typists and stock handlers, office clericalemployees, guards, professional employees, and supervisors asdefined inthe Act.WE WILL NOT interrogate applicants for employment concern-ing their union membership or activities,in a manner constitutinginterference,restraint, and coercion in violation of Section8(a) (1).WE WILL offer to Andrew Poch immediate and full reinstate-ment to his former or substantially equivalent position,and makehim whole for any loss of earnings suffered as a result of the dis-crimination against him.WE WILL offer to Melvin Heidenbluth, Leonard Tarczynski,Ernst Goranson, Eugene Jurewicz,and Gordon Bennett, uponapplication,reinstatement to their former or substantially equiv-alent positions without prejudice to their seniority and otherrights and privileges,dismissing,if necessary,any employeeshired after March 12, 1957, to replace these employees, and wewill make each employee whole for any loss of pay suffered byhim as a result of our failure to reinstate him within 5 days afterhis application.WE WILL, upon request, bargain collectively with Local No. 4,Amalgamated Lithographers of America, AFL-CIO, by fur-nishing said labor organization with information regarding thenames,job classifications,wage rates,and apprentice or journey-man status of employees in the appropriate unit; and informa-tion regarding the Respondent's existing health and welfareprogram, including the cost to the Respondent of existing healthand welfare benefits paid to the employees in the appropriateunit. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form,join, or assistany labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.JOY-IN S. SWIFT COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the above-namedRespondent,a hearing involving allegations of unfair labor practices in violation ofSection 8(a)(1), (3),and (5)of the NationalLaborRelations Act, as amended(61 Stat.136), herein called the Act,was held in Chicago,Illinois, on September24, 25, 26, and 29, 1958, before the duly designated Trial Examiner.At thehearing all parties were represented,and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,to introduce evidence pertinent tothe issues,to argue orally upon the record,and to file briefs and proposed findingsof fact and conclusions of law.Argument was waived.Briefs have been re-ceived from the General Counsel and the Respondent.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJohn S.Swift Company,Inc., is a Missouri corporation having its principal officeinChicago,Illinois, and operating plants and offices in Illinois,Missouri,Ohio,and NewYork.At itsplants it is engaged in the printing and processing oflithographic materials.During the calendar year 1957, in the course of its business at its Chicago plant(the one operation here involved),the Respondent shipped finished products valuedatmore than$50,000 directly to points outside the State of Illinois.The Respondent is engaged in commerce within the meaning ofthe Act.H. THE LABOR ORGANIZATION INVOLVEDLocalNo. 4, Amalgamated Lithographers of America,AFL-CIO,isa labororganization admitting to membership employees of the Respondent at its Chicagoplant.III.THE UNFAIR LABOR PRACTICESA.Major issuesIn brief,the complaint contends that the Respondent,after the Charging Unionhad been certified as the collective-bargaining agent of all employees in- an appro-priate unit at its Chicago plant,(1) refused to bargain with the Union as required JOHN S. SWIFT COMPANY, INC.407by the Act, (2) discriminatorily discharged27 namedemployeesbecause theyengaged in concertedactivityfor the purpose of collective bargaining,and (3) bysuch action and otherspecificallyalleged conduct interferedwith,restrained, andcoerced its employees in the exercise of rights guaranteedby the Act.B. The refusal to bargainThe complaint alleges, the answer admits, and the Trial Examiner finds that onJune 1, 1956,the Board certified the Charging Union as the collective-bargainingagent for all employees in the following appropriate unit:All lithographic production employees at the Respondent'sChicago,Illinois,plant, including offset pressmen,offset pressmen helpers and feeders and theirapprentices,offset strippers,offset spotters and opaquers,offset cameramen,offset platemakers and apprentices and trainees,pasteupmen, lithographicartists, film filer and negative storage men,but excluding lithographic typists andstock handlers, office clerical employees,guards, professional employees, andsupervisors as defined in the Act.It is also alleged,admitted,and found that since May 24, 1956, the Union hasbeen the exclusive representative of all employees in the foregoing unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of em-ployment,and other conditions of employment.The complaint alleges four specific factors as constituting the Respondent'srefusal to bargain:1.On and after August 3, 1956, failing and refusing to furnish Union-requested information as to the names, job classifications,wage rates andapprentice-or-journeyman status of employees in the above-described unit.2. In and after November,1956, failing and refusing to furnish Union-requested information regarding an existing health and welfare program.3. In December 1956 and January 1957 failing and refusing to meet withthe Union for the purpose of collective bargaining.4.On February 25, 1957, refusing to bargain with the Union,apart fromthe Respondent's other plants, concerning a proposed health and welfare plan.Wage and classification data:On the basis of uncontradicted testimony of UnionRepresentative Spohnholtz,it is found that at negotiating meetings on August 3and October 1, 1956, the Union requested that it be furnished with a "list of thenames of everyone in the unit"with designation of the Company's classification ofeach as a "journeyman or apprentice,"and if classified as an"apprentice" how muchtime credit the Company considered the employee to possess,as well as the wagesof each.Although Jones promised to provide this information on August 3, it wasnever forthcoming.At the hearing neither Jones nor Attorney Doesburg,both ofwhom testified after Spohnholtz regarding the negotiations,offered any explanationfor the failure to provide information obviously and especially in the Respondent'spossession.No contention was made by the Respondent at the negotiating sessions that therequest for the information was not reasonable and relevant to bargaining.Spohnholtz'claimwas unchallenged at the hearing that such information wasneeded in order to discuss possible wage differentials and discrepancies in classifi-cations.The Trial Examiner concludes that the requested information was reason-ably requested on August 3, 1956, and thereafter available, relevant to intelligentnegotiations,and on and after September 19, 1956, was not produced,despiteJones' promise,by theRespondent.'By its failure and refusal to produce such information the Respondent refusedto bargain in good faith within the meaning of the Act?Information regarding health and welfare:As to this item, testimony is in agree-ment that during negotiations the Union repeatedly requested information concern-ing an existing health and welfare program.There is apparent dispute as towhether or not such information was actually furnished.As to the nature of the information sought and his requests for it, Spohnholtztestified,in summary,as follows:At a negotiating meeting on July 30, 1956, hefirst"requested information regarding their health and welfare program they had in3 September 19, 1956, is the date 6 months before the filing of the initial charge.Byterms of Section 10(b) of the Act, no unfair labor practice may be found earlier thanthis date.2 SeeWhitin Machine Works,108 NLRB 1537, enfd.217 F. 2d 593(C.A. 4), cert. denied349 U.S. 905. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant." Jones, who had "figures" before him, told him only that "the cost of theiroverall program in all the plants came to $.6006 per hour." Spohnholtz at the timewas secretary of the Union's own health and welfare fund and chairman of itspension fund, and this claimed amount per hour seemed incredible to him.Heasked what part of that figure was "attributable to health and welfare." Jones replied,"I can't give you those figures.That is all one ball of wax, and it is all containedwithin the 60 cents figure." Spohnholtz insisted that such information was necessaryin order to negotiate intelligently on the subject, but Jones declined to provide it.At a meeting on September 17 the Union again tried and similarly failed to obtainthe information sought. Jones merely said he would relay the request back to Presi-dent Swift.Spohnholtz thereupon asked that Swift be present.At the next meetingSwift did not appear, and Jones explained that the president "didn't think he had tobe there."After this October 1 meeting Attorney Doesburg went to Hawaii for 2months, and full negotiation meetings were suspended.On October 3 Spohnholtzcalled Jones and asked that a meeting be held.After Jones replied that he could seeno' good purpose in meeting, Spohnholtz said he would have to report this reply tothe union membership.Through the shop delegate he called a union meeting for tl:eevening of October 5. Early the afternoon of that day Jones called the union repre-sentative and told him Swift would see him. Spohnholtz promptly went over toSwift's office, where the president and the vice president were watching the WorldSeries game on television.The company officers continued to watch the game whileSpohnholtz made another futile effort to obtain the information sought.On Febru-ary 20, Jones called Spohnholtz and told him that the company auditor was preparingsome data for Swift on the subject, but it had not yet been completed. By telephoneon February 25, Jones told Spohnholtz that while he "had all the figures" in regardto health and welfare, he "couldn't break it down."Whatever figures the Respond-ent may have then had, they were not submitted to the Union.Involved in Jones' confused and self-contradictory testimony on this subject is adocument entitled "Schedule of Amounts of Insurance and Weekly Cost to You."While it contains a good many figures, arranged in columns, to the Trial Examinerit is not self-explanatory, and no witness attempted to explain it at the hearing. Itwas first marked for identification (as Respondent's Exhibit No. 2) by AttorneyDoesburg while Spohnholtz was being cross-examined by him.The union repre-sentative flatly denied ever having seen it before, whereupon Doesburg promptlydropped the questioning and said, "All right. I will present those through our wit-ness."The document was later offered through witness Jones.Onvoire dire,Jonesadmitted that he brought the document to some meeting, "toward the latter part ofthe . . . [negotiations]" and "it could have been the last one," on February 18,1957, and thatafterthe meeting it was in "the custody of Mr. Doesburg." Jonesfurther admitted that while the document was "on the table" he gave it to nobodyat the meeting and had no copies to "pass on to others."Despite these admissions,Jones later testified in the affirmative, when asked the following leading question byDoesburg:I ask you on Exhibit 2 whether or not in fact this was not examined by membersof the negotiating committee and considerable discussion arising therefrom?And despite Jones' above-noted statement that the document was not brought to anymeeting until perhaps the last one, Attorney Doesburg thereafter took the witnessstand and declared that it was furnished him "not later than August 3, 1956," and was"used by members of the negotiating committee."Doesburg admitted, however, thatitwas "not taken by the Union" because it "did not contain the financial data whichthey claimed they needed."Finally,Doesburg continued, "As a result, I made afinal request on Mr. Jones as late as February 18, 1957, for further information."Whatever actual facts as to this document lie behind the inconsistent testimony ofclient and attorney, other testimony of Jones permits no other conclusion than that hedidnot,at any time, come forward with the information requested by the Union.Atone point in such testimony he admitted that he told the Union that "it was almostimpossible to break it down because it was a sort of lumped together or packageproposition."Again he said, "It was just impossible to break the situation down inthe way he wanted."Again he admitted, "I am not so certain" that he ever sup=plied "information on the over-all cost of the program."Again he said he was "un-able to make an average cost per employee." Finally he admitted that he did notknow whether or not the problem of obtaining this information had ever been sub-mitted to his accounting department.In notable contradistinction to Jones' testimony that "wecould not"submit "anaverage cost per employee" Swift said that "such information was available," andthat he had asked Assistant Secretary Faeber of the Respondent to obtain it for Jones, JOHN S. SWIFT COMPANY, INC.409In conclusion on this point,the marked contrast between the clear and specificstatements of Spohnholtz-many of which are not directly disputed-and the con-fused and mutually inconsistent testimony of Jones, Swift, and Doesburg, of whichonly some examples have been quoted, leaves the Trial Examiner with little reason-able choice other than to accept as substantially true the claim of the union repre-.sentative to the effect that certain information was requested but was not submitted.Indeed Attorney Doesburg's final word on the subject fully supports that conclusion.He said, "I received from the insurance company finally a break down which stilldoes not contain the information Mr. Spohnholtz wants, on May 11, 1957," a datelong after the final negotiating meeting and about 2 months after the Union filed itsoriginal charge.To the collateral apparent claim that the requested information could not be com-puted, the short answer appears to be that if a figure of $.6006 was obtainable as thetotal cost per hour per employee for the program, this aggregate could only have beenreached by adding together a number of separate and specific costs, and that some-one on the Respondent's staff was in possession of the detailed information.The Trial Examiner concludes and finds that on July 30, 1956, and repeatedlythereafter the Union requested financial information regarding the Respondent'shealth and welfare program, that such information was peculiarly within the posses-sion of the Respondent and reasonably necessary to intelligent negotiations,and thatat all times after September 19, 1956, the Respondent failed and refused to submitsuch information to the Union .3Refusal to meet in December and January:The following facts are found, basedupon Spohnholtz'undisputed testimony:1.In mid-December the union representative called Jones and requested thathe set a negotiating meeting date.Jones refused,stating that no useful purposewould be served.Upon Spohnholtz'insistence,Jones finally agreed to talkwith Swift regarding a possible meeting between Christmas and New Year's, andto call him back. Jones failed to call and set a date as promised.2.On January 10 Spohnholtz telephoned Jones and asked why he had notcalled, Jones replied only that he could see no useful purpose in meeting.3.Not until February 18, 1957, was the Union able to obtain another meetingwith the Respondent.The Trial Examiner concludes and finds that in these 2 months, December andJanuary,the Respondent failed and refused to fulfill its obligation under Section 8(d)of the Act "to meet at reasonable times and confer in good faith" with the Union .4Refusing to bargain within the unit:On February 25, 1957, after the final negotiat-ing meeting and according to Spohnholtz' uncontradicted testimony,he telephoned toJones regarding health and welfare data, which Jones had said his auditor was pre-paring,and Jones replied that Swift had gone over the figures and had said he wouldmake no changes in the health and welfare plan, and if he did,"itwas going to becompany wide."When Spohnholtz protested that the Union "couldn't legally bar-gain for all of his plants" Jones replied that Swift"would not consider it any otherway."The Trial Examiner concludes and finds that on February 25, 1957,the Respondentrefused to bargain with the Union as the representative of employees in an appro-priate unit regarding a health and welfare program at the Chicago plant.In summary,the TrialExaminer concludes and finds that since September 19,1956, the Respondent has refused to bargain with the Union in good faith by:(1) Failing and refusing to furnish requested wage and classification data;(2) fail-ing and refusing to furnish requested health and welfare information;(3) failingand refusing to meet for negotiations in December 1956 and January 1957; and(4) refusing to bargain regarding a health and welfare program within the dulyestablished unit.By thus refusing to bargain,the Respondent interfered with, re-strained,and coerced employees in the exercise of rights guaranteedby the Act.,C.The dischargesThe complaint raises discriminatory discharge issues as to groups of employeesdismissed on 3 separate occasions:2 individuals on January 3, 1957; 20 individualson March 11,1957, and 5 individuals on March 12.Before considering specific cases,the TrialExaminer notes, as a relevant fact,that by March 12, 1957, theRespondent had rid itself of 27 of the approximatetotal of 29 employees in the appropriate unit on January 3, who were represented8 SeeSkyland Hosiery 3fills,Inc.,1.08 NLRB 1600.4SeeMat Meson Chemical Corporation,114 NLRB 486, 500. 410DECISIONSOF NATIONAL LABORRELATIONS BOARDby the Union with which,as found above,the Respondent refused to bargain ingood faith.Andrew Poch:Poch was summarily and without warning discharged on January3, after nearly 3 years of service as a "stripper"who, Jones admitted,was givena $10 weekly merit raise about 3 months before his dismissal,and against whomJones further admitted he had never had any complaints until January 2. Pochwas discharged in the presence,and over the clear protest of his department head,LouisBrogni.A witness for the Respondent,Brogni testified that he consideredPoch a "very good workman,"and that he had expressed this opinion to both Jonesand Swift.It is the claim of Swift and Jones,in substance,that on January 2, the day beforethe discharge,one DouglasArrick,a cameraman who worked in another roomthan Poch,came to the office and reported,according to Jones, that:1.he saw Andrew Poch using a knife and scratching or otherwise destroying.negatives. .2.he had seen Poch using what they call a stripper knife to mar certainnegatives3.he had seen Andrew Poch maliciously destroynegativesSwift's account of Arrick's visit is as follows:Doug Arrick came into my office after closing time.and he said, "I thinkI know who has been destroying and losing negatives." I said, "Who?"Hesaid "Poch." I said "How do you know?" He said, "I saw him." So I said,"Well, just a minute." So I called Earl Jones over to my office, and I said,"Doug, repeat to me in front of Mr. Jones what you just told me."He recitedin front of Mr. Jones exactly what he told me a few minutes earlier.Appraising no more than the two Respondent officials' testimony, it is readilyapparent that one or the other's memory is faulty and that some one tampered withaffirmative truths as well as "negatives."Swift's testimony notably fails to quoteArrick as having said anything about a knife or malicious destruction.Moreover,essentialfeatures of their testimony are contradicted by Arrick, awitness for General Counsel.Although Arrick's demeanor was that of a reluctantand uncomfortable witness-understandable enough for one being confronted underoath with the result of his having served in the role of an informer-there was theconvincing note of truth in his insistencethathe didnottell the company officialsthat he actually saw Poch do anything to negatives.He admitted that he volun-tarily informed Swift and Jones of damaged negatives and that he both accusedPoch of being responsible and showed them certain negatives on Poch's workingtable after the employee had left.The physical surroundings described by Arrick,unchallenged,lend support to his assertion that he could not have seen Poch marnegatives,and so did not report that he had.He worked,as a cameraman, inanother room, some distance away, and when Poch worked at his table his backwas toward that room.Had either Swift or Jones been at all concerned in gettingat the truth of the matter it is reasonable to believe that one or the other would havequeried Arrick as to how, from another room, he could have known that Poch wasdamaging negatives.The Trial Examiner has no doubt that Arrick did go to the office and claim thatPoch was responsible for certain marred negatives.Itwas admitted even by Jonesthat such damage is not uncommon, and frequently by accidental use of the strip-pingknife, or "with a thumbnail," and was further admitted by him that such nega-tiveswere and could be damaged by "other strippers" and "cameramen."Poch'stestimony is uncontradicted that at the period of his incident Arrick was makingallthe halftone negatives and that on several occasions just before his discharge, andacting on ordersfrom his department head, Brogni, he had had to take damagednegatives back to Arrick to be "re-shot."Arrick, he said, "was kind of peeved,""kind of mad."It is reasonable to believe that an individual of a certain character,instead of con-fronting a department head with his disgruntlement at being required to reshootnegatives which.may or may not have been his own fault,should go to the mast-the captain5-and inform,not on the department head, but on the employeemessenger.5 According to Swift's testimony,when Brogni told him, In Arrick's presence, re-ferring to the latter'saccusation of Poch's responsibility for the damage,"Gentlemen,I can't believe it," Arrick said, "Well.I am an officer in the United States Navy, andI am sure that my word would be good for it." JOHN S. SWIFT COMPANY,INC.411In any event, the next morning after Arrick came to them, Poch was called tothe office, his.flat denial of the accusation was brushed aside, and he was fired byJones.The latter did so despite Brogni's protest and despite his own testimony thathe had the department head witness the discharge because "he would probablyhave more knowledge of the damage done, shall we say,than anyone else in theorganization."It seems clearly apparent from the foregoing appraisal of the surrounding cir-cumstances that there is no reasonable merit to the Respondent's claimed motivefor the discharge, and that the incident was seized upon as a mere pretext whilethe real reason lay elsewhere.Poch was an active member of the union negotiating committee and had attendedmany meetings at which Jones was present. (Jones' vague evasiveness when askedif he knew Poch was on the committee: "That I honestly cannot remember . . . Ido not believe so" and when asked if he had seen him present: "I will say that hedoes not stand out in my memory, no, sir," fails to constitute a convincing denialof the straightforward testimony of Spohnholtz and Poch.All meetings were heldinAttorney Doesburg's office.There is no evidence that his office was so largeJones could not see one of his own employees sitting across the table or even theroom.)The Trial Examiner finds that the Respondent was well aware of Poch'sunion activity.The incident created by Arrick arose at a time when, as found heretofore, Joneshad refused to meet for negotiations with the Union.Finally, Arrick's testimony is undisputed that Jones told him, on January 3, afterSwift had ordered Poch's discharge, "that's not the way to solve the problem," andthat "the union will have another man in here or another man just as union strongwill be in here as Poch."The Trial Examiner concludes and finds that Andrew Poch was discriminatorilydischarged on January 3, 1957, because of his activity on behalf of the Union.Leon Blumberg:This employee was also discharged on January 3, 1957. Jonesclaimed that he was fired for "general incompetence."The vice president's testimonyabout him is so confused, uncertain, and so plainly incredible that the Trial Ex-aminer can place no reliance upon it.At first he claimed that Blumberg was hiredin 1957.When it was pointed out to him that 3 days' employment was a question-able length of time to work in three departments and be determined to be a "squarepeg" in each, he changed his testimony and said he was hired on December 21, 1956.Actually, according to Blumberg's later credible testimony-checked on cross-ex-amination by Attorney Doesburg from the records-he was employed by the Re-spondent in September 1955.Later in his testimony Jones claimed that he warnedBlumberg about his work "a couple of occasions," but admitted that he did "notknow what date or anything else."Then he said he spoke to him only once. Stilllater he said he had "received reports" about Blumberg's work, but then he said hewas "not altogether certain about that." "I am trying to stir my memory rightnow," he declared, and added, "It seems to me like Lou Brogni talked to me about thework he was not doing out in the lay department. I am not sure. But, he wouldbe the logical one."He finally admitted he could not recall what Brogni said, ifanything, or when, if ever.At this point his counsel compounded confusion by offering, "We will stipulatewith you that all this took place between December 21 and January 3"-althoughlater showing by his cross-examination that Blumberg was employed more than ayear earlier.The record reveals precisely nothing that happened "between December21 and January 3."On the other hand, General Counsel failed to adduce any convincing evidence toshow that, whatever may have been the Respondent's confused and contradictoryclaims, the real motive was to discourage union activity.There is no evidence inthe record to show that Blumberg was active, or even a union member.Nor isthere any evidence to support a finding that any member of management believedhim to be active in, or interested in, the Union.Under the circumstances, the Trial Examiner must conclude and find that GeneralCounsel has failed to sustain the allegations of the complaint as to Blumberg.The discharges of March 11, 1957:It is undisputed that the Respondent summarilyand without prior warning discharged the following named employees on March 11:Elizabeth LermanRichard R. DykhuisAlfred Du ColoMarian NigohosianGeorge ZarachArnold FranzkeHazel von BurkirkRobert TenneyRalph KenningAlbert LauBillGojdosJoseph Sims 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas F. RyanRichard KrautsachRonald VejvodaFrank JarskiEarlMajerArthur F. HawrylakDonald C. KochRobert PowellThe single dispute is whether or not these 20 individuals were discharged fordisobeying orders, as the Respondent claims, or to discourage union membershipand activity, as the complaint alleges.The relevant circumstances are summarized from testimony largely in agreement.As found above, after refusing even to meet with the duly certified bargaining repre-sentative of employees in an appropriate unit during December and January, onFebruary 25 the Respondent declined to bargain concerning a health and welfareplan covering employees in that unit. It has also been found that on January 3 itdiscriminatorily discharged one of the employees' bargaining committee members,Andrew Poch.During the lunch period on February 26, the day after Jones' final refusal to bar-gain in good faith, all of the employees named above, being union members, at-tended a union meeting 6 and voted not to work overtime thereafter in protest againstthe Respondent's refusal to bargain and its discharge of Poch. It is undisputed thatPresident Swift was informed of the employees' decision and the reasons for it, byAlbert Lau, also one of the union committee.The employees did not return to work until a little more than an hour after theend of the normal lunch period. Swift came around the plant and told a number ofthe employees that unless they made up the time lost after closing hours they neednot return to work the next day.All returned, however, without making up thelost time, and no discipline was invoked.Jones' testimony, as well as that of several employees, establishes and it is foundthat: (1) Although employees of the various departments were frequently :askedto and did work overtime, there was no rule, written or oral, requiring that overtimebe worked on request; (2) it was not uncommon for employees to refuse to workovertime when requested by supervision; and (3) no discipline, discharges, or threatsof either had ever been visited upon employees thus refusing to work.As a witness Jones also admitted that although he talked to employees about theirdecision of February 26, he never warned them of discharge if they carried out theirresolution.No request for overtime appears to have been made to any of the employees inthe unit between February 26 and March 11. On the latter date, however, manage-ment decided to haveallemployees in the unit asked to work overtime that after-noon.(There is no evidence that ever before had all such departments beenasked to work overtime.) . Jones further said that he instructed supervisors to makethis demand upon all such employees, and that at least in some cases foremenreported back that the employees declined to work.During the day Jones hadchecks made out for each of the above-named individuals, for wages in full up tothe closing hour, and shortly before 4 p.m. he and Swift began a tour of the plant.To each of the employees, and with no preliminary remark or question (Jonesadmittedheaskednoone to work overtime) the vice president read the followingpreviously prepared text, after which Swift gave each his check:You are hereby dismissed from the company for refusing to obey orders andcomply with the company's policies.You will be considered for reemploy-ment when you agree to comply with the orders and policies of the management.If you should like to speak to me or Mr. Swift after 4 p.m. we shall beavailable.Each of the 20 employees then left the plant, discharged.Conclusions:It appears to the Trial Examiner that the essential point for deter-mination here is the real motive for the Respondent's summary action.There canbe no doubt as to the precise wording of the reason read to the employees upontheir dismissal:"for refusing to obey orders and comply with the company'spolicies."That was what they were told, no more and no less.Yet the record iswithout any evidence that any or all of the 20 employees refused to obey any orderor refused to comply with any company policy.No witness was brought forward by the Respondent to state that on March I I orany other date he had "ordered" any employee to work on that or any other day.The nearest approach to such evidence in the record is Jones' testimony that onMarch 11 "the order to work overtime came indirectly from me to the various6 The Respondent'scounselconceded the facts of meeting attendanceand unionmembership. JOHN S. SWIFT COMPANY, INC.i413department heads .. . I had nothing to do, so far as me talking specifically to anyone of the employees about that." Jones' testimony, already found to possessquestionable reliabilityin general,isunsupported on this point by any departmenthead and alone fails to establish, in the opinion of the Trial Examiner, even afinding that hetolddepartment heads toorderemployees to work overtime that day.Counsel for the Respondent offered to stipulate-an effective concession-only that"every man in the, lithographic department wasaskedto work overtime on the 11th."On the basis of all the evidence on this matter, the Trial Examiner concludes andfinds.that no one of the 20 employees wasorderedby any responsiblemanagementrepresentative to work overtime on March 11. Thereisevidence to support a finding,here made, that at least some of them wereaskedto work overtime, and that theydeclined,To scrutinize the essential difference between an "order" and a "request" is notindulging in semantics.The idea that an employer's "request" of an employee is.synonymous with his "order" has long been disavowed by the Board in many cases.The most notable example, of course,is inBoard elections, where an employer maywithout violating the Act "request" an employee not to vote for a union, but maynot "order" him not to.And clearly within the pattern of this case there is no support for the equation:"a request equals an order."To the Trial Examiner it appears reasonable to saythat "orders" must Abe either general and standing or specific and timely.As notedheretofore, Jones admitted that there were no general rules, published or oral, con-cerning anything at the plant.And it has been found above that there is nocompetent evidence that a specific and timely "order" was issued on March 11.Also, it seems reasonable to consider an "order" as something to be ignored onlywith peril.Again Jones' testimony makes it plain that declining to work overtimeat this shop was not uncommon, had never caused punishment, and never hadoccasioned even a threat of discipline.The Trial Examiner concludes, therefore, that no "orders" to work overtime werestanding or were specifically issued on March 11. It follows that none could havebeen or was disobeyed by any of the 20 employees.The same reasoning disposes of any factual merit in the conjunctive statement thatthe employees had refused to "comply with the company's policies."The Com-pany's actual policy, as defined by Jones' testimony, wasnottorequireovertime as acondition of employment.The latest incident of this nature-and one which was aconcertedaction-occurred without penalty when all attending the February 26union meeting failed to make up time lost.Clearly the real motive for the Respondent's action on March 11 resides elsewherethan in the statement read by Jones, since that statement lacks any factual basis.The Trial Examiner believes that such motive is revealed in other conduct of theRespondent in dealing with the Union. It had refused to supply needed informationand for a long period of time had even refused to meet for negotiations. It haddiscriminatorily discharged a union leader.There can be no question but that hadthe Union struck on February 26 it would have been an unfair labor practice strike.The Union, however, did not take such drastic action.The members merely decidedto do, as a union group and concertedly, what they had been accustomed to do asindividuals-decline to work overtime.Absent any standing rule or timely warning,they had no reason to fear punishment as a group when individual action had occa-sioned none.Nor can their failure to work overtime upon request be considered as "harass-ment" by employees of the unprotected variety. It was not sporadic and unan-nounced desertion of their work, it was not a "slowdown."Nor was the employeruninformed of its purpose.Finally, there was no element of surprise in theemployees' action of declining.A request to work overtime necessarily had toprecede any refusal, and the timing of the request lay within the discretion of theEmployer.The Trial Examiner concludes and finds that these 20 summary dismissals wereactually caused by the Respondent's adamant refusal to comply with its obligationsunder the Act, using as a pretext the factually unfounded claim that rules wereviolated, by discriminatorily ridding itself of practically all members of the offend-ing Union. In effect, the specific motive was to discourageunion andconcertedactivity, a right guaranteed by the Act.The discharges of March 12:On the day after themass dismissalsdescribedabove, the Respondent fired five more employeesin the bargainingunit:MelvinHeidenbluth, Leonard Tarczynski, Ernst Goranson,EugeneJurewicz, and GordonBennett. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeidenbluth and Tarczynski:Both were discharged under identical circum-stances.It is established by Jones' own testimony that he fully intended to dis-charge them on March 11 along with the other 20. He had checks already madeout and at closing time approached each of them separately.To each of them hestarted to read the above-noted dismissal message, but by each was halted upontelling him he had not complied with company policy. Both promptly told himtheywere not union members. Swift then broke in and said he would expect themin the next morning.It is undisputed that neither of these two employees was evenasked,by anyone,to work overtime on March 11.The next morning both employees came to work and found their discharged fellowworkers picketing the plant because of the "lockout."Both went into the plant andinformed Jones that they would not cross the picket line.Although neither em-ployee asked for his paycheck,?Jones told them that their checks in full(made outthe day before)were in the vault and to come back later and get them.They did so.The Trial Examiner concludes that both Heidenbluth and Tarczynski were dis-charged by the Respondent for engaging in concerted activity protected by the Act.Theirconcertedactivityconsisted,not of strikingbut merelyof informing manage-ment that they would not cross the picket line of their discriminatorily dischargedfellow employees.The picket line was not that of strikers,but of already dischargedemployees.Even if the circumstances be viewed as an actual strike on the part ofthe two employees,the announcement of intent being in substance the same as theAct, the conclusion remains the same-they were effectively and discriminatorilydischarged .8Furthermore,the conclusion that the primary motive of the Employer was to riditselfof union members is supported by the undisputed fact that on March 11Jones and Swift withheld actual discharge when each of the employees denied beinga union member.As soon as they announced,in effect,that they intended to makethe union cause their own, they were fired.Bennett and Jurewicz:Both of these employees were artists in the appropriateunit, both were discharged under the same circumstances.Neither was asked towork overtime on March 11, and neither was approached that day by Jones orSwift with discharge or paychecks.When they reported for work the morning of March 12 and found their fellowemployees locked out, they went to Jones and told him they had joined the Union.Upon this announcement,according to Bennett's undisputed testimony,Jones said,"All right, the girl will give you your checks," and walked away.9As to these two, evidence reveals even more clearly than in the case of Heiden-bluth and Tarczynski that it was union membership that the Respondent'sactionwas designed to discourage.Neither Bennett nor Jurewicz threatened to observe thepicket line, nor does Jones claim that they did.They were discriminatorily and inviolation of the Act discharged upon the mere announcement that they had joinedthe Union.Ernst Goranson:The circumstances of this individual's dismissal are as follows:He is an engraver,within the unit, and was not asked to work overtime on March 11.It does not appear that he was approached by Jones with final paycheck as wereHeidenbluth and Tarczynski.Likethese two,however, when he found his fellowworkers locked out the next morning,he went into the plant and informed Jonesand Swift that he would not cross the picket line. "Well," said Swift, "then you arethrough.Mr. Jones, give him his check." 10The TrialExaminer concludes and finds that Goranson,having informed theRespondent that he was joining in the concerted activity of his fellow workers, wasthereupon discriminatorily discharged to discourage union and concerted activity.D. Other conduct of interference,restraint,and coercionWhen cameraman Walter Chmielowski was interviewed by Jones in early 1957,just before his hire, Jones asked him if he was a member of any printer'sunion.'Jones' testimony to the contrary is not credited,for reasons of generalunreliabilityheretofore discussed.8 SeeKitty Clover, Inc.,103 NLRB 1665 at 1666.Jones testified that he did not "remember that too distinctly,"referring to Bennettand Jurewicz.His claimthat theyasked fortheirchecks is flatly andcredibly deniedby Bennett.10 The quotationis from andthe findingsbased upon Goranson's credible testimony.Swift's denial that he told theemployee he was through is not credited.He admittedtelling him that his check was ready. JOHN S. SWIFT COMPANY, INC.415When the applicant said he was not, Jones asked him if he had any desire to joinat that time.Again the applicant said "no."Then Jones told him that he wouldfire anyone talking about the Union "on company property during working hours."When employee Goranson, whose discharge was discussed in the section immedi-ately above, was interviewed for employment in December 1956, he also was askedby Jones if he was a union member. Jones further told Goranson, "if you have inyour mind to join the union, in doing so, hoping you can better yourself, don't doit,because we are having just as good benefits as the union can give you." 11Other evidence establishes, and it is found, that the Respondent has no ruleagainst talking in the plant.Under the circumstances of this case, especially the concurrent violations of theAct, the Trial Examiner concludes and finds that by Jones' interrogation ofChmielowski and Goranson as to union membership and threatening the formerwith discharge if he talked about the Union during working hours on companyproperty, the Respondent interfered with, restrained, and coerced employees in theexercise of rights guaranteed by the Act. (SeeMoe Scharf stein et al., d/b/a Stein-Way Clothing Company,103 NLRB 1314 at 1319.)E. Conclusions in summaryThe Trial Examiner concludes and finds that by refusing to bargain, as found insectionB, above, and by discriminatorily discharging employees as described insection C, above,. the Respondent also has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening. and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent offer immediate and full reinstate-ment to the following named employees to their former or substantially equivalentpositions without prejudice to their seniority or other rights and privileges: 12Elizabeth LermanAlfred Du ColoRichard KrautsachMarian NigohosianAndrew PochEarl MajerHazel von BurkirkLeonard TarczynskiRobert PowellAlbert LauEugene JurewiczArthur F. HawrylakRichard R. DykhuisRalphKenningArnold FranzkeGeorge ZarachThomas F. RyanMelvin HeidenbluthRobert TenneyFrank JarskiErnst GoransonBillGojdosDonald C. KochGordonBennettand make them and Joseph Sims and Ronald Vejvoda whole for any loss of paysuffered by reason of the Respondent's discrimination against them, by paying toeach a sum of money equal to that which he would normally have earned had heremained in the Respondent's employ between the date of his discharge as abovefound and the effective date of the Respondent's offer to reinstate him (in the caseof Joseph Sims and Ronald Vejvoda between the date of discharge and the date ofreemployment), less his net earnings during said period, computing the amount tobe paid in accordance with Board's policy set out inCrossett Lumber Company,8 NLRB' 440, and F. W.Woolworth Company,90 NLRB 289.Itwill also be recommended that, upon request, the Respondent bargain in goodfaith and furnish information within its possession relevant to negotiations with theUnion as the exclusive bargaining agent for all employees in the appropriate unit,as found above.11The quotations are from the employee's testimony, which is not specifically disputedby Jones.12 The record shows that Joseph Sims and Ronald Vejvoda have been reemployed, butnot the date. 416DECISIONS OF NATIONAL ' LABOR RELATIONS BOARDSince the unfair labor practices herein found to have been committed by theRespondent disclose a willful opposition to the fundamental purposes of the Actand evidence an intent to interfere generally with the rights of employees whichare guaranteed by the Act, the.preventive purposes of the Act will be thwartedunless the remedial recommendations are coextensive with the threat.Therefore itwill be recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of the Act.On the basis of the above findings of fact,. and upon the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS 'OF LAW1.Local No. 4, Amalgamated Lithographers of America, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of the Act.2. By discriminating in regard to the hire and tenure of employment of the26 employees named herein, thereby discouraging membership in and activity onbehalf of the above-named labor organization, the Respondent has engaged in' andisengagingin unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.3.All lithographic production employees at the Respondent's Chicago, Illinois,plant, including offset pressmen, offset pressmen helpers and feeders and theirapprentices, offset strippers, offset spotters and opaquers, offset cameramen, offsetplatemakers and apprentices and trainees, pasteup men, lithographic artists, filmfiler and negative storage men, but excluding lithographic typists and stock handlers,office clerical employees, guards, professional employees, and supervisors as definedin the Act, constitute a unit 'appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The above-named labor organization was on May 24, 1956, and at all timessince has been the exclusive representative of all of the employees in the said unitfor the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing to bargain with the aforesaid Union, on and after September 19,1956, as the exclusive representative of all employees in the aforesaid unit, theRespondent has engaged in and is engaging in an unfair labor practice within themeaning of Section 8(a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.By discharging Leon Blumberg the Respondent has not engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the Act.[Recommendations omitted from publication.]United States Gypsum Company'andGeneral Teamsters Union,Local No. 406,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case No. 7-RC-4100.August 10, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed underSection 9(c)of the NationalLabor Relations Act, a hearing was held before James P. Kurtz, hear=ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with .this case to a three-124 NLRB No. 49.